Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 3/2/21. Claims 1,8 are amended.  Claims 2-7,9,11-14,16-24,26-27,29-56 are cancelled and claims 58-64 are added.  Claims 1,8,10,15,25,28,57-64 are pending.
The previous 112 second paragraph rejection is withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 1 and 58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite.  It is not clear what applicant intends to claim.  The claim recites a adding a solution comprising about 82% water to active ingredients and excipients to form a final dry granulation.  It is unclear how adding a solution containing 82% water would form a dry granulation; it is not clear what is intended by dry with a solution containing high percentage of water.  The claim also recites “ the concentration of water in the final dry granulation is from about 2-.5%; it is unclear how a solution containing 82% water go to a final concentration of water of 2-.5%.
Claim 58 has the same problem as claim 1.
In claim 57, the recitations of “ the anti-caking agents, the lubricants, the glidants and the disintegrants” lack proper antecedent basis.  The claim depends from claim 1 which does not recite  anti-caking agents, lubricant, glidants and disintegrants.
Claim 64 has the same problem as claim 57.
Claim Rejections - 35 USC § 103

Claims 1,8,10,15,25,28,57-64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daneshvari ( 2015/0147405) in view of Ahmed ( 2009/0197974), Von Maltzahn ( 2017/0151269) , Dunn ( 5614243), Nair ( 2015/0099037) , Ghodsian ( 2010/0159107) and Shamugam “ Granulaion techniques and technologies: recent progresses”.
For claims 1,8,10,15,58-59,60-61, Daneshvari discloses a method for making a dietary supplement.  The method comprises the step adding an aqueous solution comprising Arabic gum to the supplement.  The concentration of Arabic gum is between about 5-40%.   The aqueous solution comprises deionized water.  The solution further comprises flavoring, coloring, emulsifier, supplements etc.. Various flavorings includes spices, herb, roots, essences and essential oil.  The flavoring is at a concentration of .1-1%.  In the example on paragraph 0180, the granulating liquid is prepared by dissolving Arabic gum in distilled water, for example, dissolving 50g of Arabic gum in distilled water to prepare a 25% solution of Arabic gum, ie adjusting the volume to 200 ml.  The density of water is about 1g/ml.  Thus, 200 ml of water is about 200 grams in weight.  The weight of water + Arabic gum is 250 gram; so the concentration of water in the solution is about 80%.  The concentration of the Arabic gum is disclosed to be between about 5-40% and the gum is dissolved in a solvent such as water.  It is readily apparent to one skilled in the art the remaining component of the solution is the water.  Thus, the water can vary depending on the concentration of the Arabic gum and can vary between 95-60% .  ( see paragraphs 0011-0012,0022,0040-0050.0078)
Daneshvari does not disclose organic dietary supplement, RODI water, the specific  concentration of water and tablet form as in claims 1,58, the number as in claim 25, 28, 62-63.
Ahmed discloses certified organic ingredients for use in natural dietary supplement tablet .  The tablet form comprises at least 95% Certified organic ingredients. The supplement is compressed into 
Dunn discloses a method of making starched-based texturizing agent to be used in food formulations.  Dunn discloses to prepare the agent using RODI water.  ( see examples 1, 3, 4)
Von Maltzahn discloses a method of preparation of glycan therapeutic, pharmaceutical composition  and medical food.  Von Maltzahn discloses to use high purity reverse-osmosis deionized water to quantitate the amount of glycan in a solution.  ( see abstract, paragraph 0582)
Nair discloses a method of producing cocoa-containing beverage.  Nair discloses the use of purified or sterilized water.  The preferred water use includes carbon filtered water, deionized water and/or water purified by reverse osmosis.  ( see abstract, paragraph 0006)
Ghodsian discloses a process of making organic water beverage.  Ghodsian discloses purified water can be used.  Water can be purified by processes including reverse osmosis which purifies water using pressurized membrane system.  Deionized water is purified water that uses ion exchange that binds and filters out mineral salt. ( see abstract, 0020)
In the article, Shanmugam discusses the diffierent granulation techniques and technologies.  The granulation techniques may be widely categorized into two types which are dry granulation and wet granulation.  The wet granulation is widespread but it involves multiple unit processes which are complex, time consuming and expensive.  The dry granulation includes moisture-activated dry granulation.  In such process, agglomeration is facilitated by adding a small amount of water usually less than 5%, preferably 1-4%.  This technique does not require an expensive drying step.  The process does 
Claims 1 and 58 are vague and indefinite as set forth in the 112 rejection.  However, as pointed out the applicant’s remark, the claims are directed a dry granulation with the use of small amount of water.  While Daneshvari discloses example of wet granulation process, there is no disclosure of restricting to only wet granulation.  As shown in Shanmugam, wet granulation is widely used but it requires complicated equipment and is expensive and time consuming.  It would have been obvious to one skilled in the art to use moisture-activated dry granulation which requires little granulating liquid in amount of 1-4% and is efficient in granulating and does not require expensive drying step. Using alternative known technique to perform the same function would have been obvious to one skilled in the art, especially in view of the advantages disclosed in the article.  Reverse osmosis, deionized water is high purity water and is known to use in various processings including  food, in pharmaceutical ,  beverage  as shown in the prior art to Dunn, Von Maltzahn, Nair and Ghodsian.  Daneshvari discloses to use water without restricting the water to specific type.  It would have been obvious to one skilled in the art use reverse osmosis deionized water as taught in the prior art when desiring to have a very pure water.  Using high quality ingredient would have been obvious to one skilled in the when desiring to enhance the quality of the product.  It would have been obvious to use organic supplement and organic gum Arabic as taught in Ahmed when desiring to form all-natural dietary supplement.   Daneshvari discloses adding supplement.  The supplement includes flavoring such as spices, herb ,botanical ec.. in amount of .1-1 which falls within the ranges claims.  Claims 8,59 recite the “ supplement comprises one or more of “ the ingredients recited; this means the supplement can include only 1 ingredient.  Daneshvari discloses herb, mineral etc.. which are the active ingredients recited.  The supplement does not requires all of the binder, anti-caking agents etc.. because the claim recite “ one or more”.  Claims 57,64 are not limiting because the supplement does not include binder, anti-caking agent,disintegrant 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1,8,10,15,25,28,57-64 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

April 19, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793